Citation Nr: 1021276	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-30 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1985 and from December 1988 to December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In a March 2006 statement, the Veteran raised new claims for 
entitlement to service connection for an acquired psychiatric 
disorder (claimed as a nervous condition) and for entitlement 
to service connection for post-operative scars.  However, 
these issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction these matters, and the issues are referred 
to the AOJ for appropriate action.  


FINDING OF FACT

For the entire time on appeal, the Veteran's sleep apnea has 
been manifested by required use of a continuous airway 
pressure (CPAP) machine; chronic respiratory failure or the 
need for a tracheostomy have not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for sleep 
apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6847 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2006 that informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in August 2006, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in a November 2006 supplemental 
statement of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

In any event, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims and Federal Circuit Court have held that, 
once service connection is granted, the claim is 
substantiated, and additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained VA treatment records.  In addition, the Veteran 
submitted statements and private medical evidence on his 
behalf.   Moreover, a specific VA medical examination 
relevant to the issue on appeal was obtained in May 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's sleep 
apnea since the May 2006 VA examination.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  Further, as the examiner 
interviewed the Veteran, conducted a physical examination, 
reviewed the claims file and service treatment records, and 
considered the functional limitations of his disability, the 
Board finds that the VA examination is adequate for rating 
purposes.  Importantly, there is no indication that the 
Veteran's past medical history or any relevant fact was 
misstated.  

Of significance, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his sleep apnea. 
As such, the claims require consideration of the entire time 
period involved, and contemplation of staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran's sleep apnea is rated as 50 
percent disabling under Diagnostic Code 6847 for required use 
of a breathing assistance device such as a CPAP machine.  
Accordingly, under 38 C.F.R. § 4.97, Diagnostic Code 6847, 
the evidence must demonstrate chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or the need 
for a tracheostomy, in order to warrant the highest rating of 
100 percent.  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under Diagnostic Codes 6600, 6603, 6604, 6825-
6833, and 6840- 6845.  A review of the regulatory changes 
reveals that such changes which are pertinent to this claim 
are non-substantive in nature, and merely interpret already 
existing law.  Of particular significance to the Board is the 
fact that the changes did not involve any alterations to 
Diagnostic Code 6847.

Here, the Board finds that the criteria for rating in excess 
of 50 percent have not been met.  The Board finds it 
significant that during the May 2006 VA examination, the 
Veteran indicated that he required the use of a sleep machine 
at night but that, at present, he had "no other complaint."  
In addition, a review of his medical history was negative for 
any hospitalizations or treatment records for sleep-apnea 
induced respiratory failure or for a tracheostomy.  Rather, 
the VA examiner noted that the Veteran was active and 
"independent in self-care and activities of daily living," 
suggesting that his sleep apnea symptoms were not of such a 
severity as to impede on his ability to function.  
Importantly, physical examination at that time revealed 
"free upper airways," and his lungs were clear to 
auscultation and percussion.  

Moreover, a March 2006 VA outpatient treatment record 
indicated that a review of systems was negative for 
respiratory pathology, and VA treatment records were negative 
for instances of chronic respiratory failure or the need for 
a tracheostomy.  As symptoms of chronic respiratory failure 
and of the need for a tracheostomy have not been 
demonstrated, the next higher 100 percent disability rating 
is not for application.  

In conclusion, throughout the appeal period, as the Veteran's 
sleep apnea is manifested by no more than the need for 
regular use of a CPAP machine, the Board finds that the 
evidence demonstrates that his symptoms more nearly 
approximates a 50 percent evaluation under the provisions of 
Diagnostic Code 6847.  As such, his claim for a higher rating 
must be denied.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
of Appeals for Veterans Claims (Court) held that a claim for 
a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  However, in this case, the evidence 
indicates that the Veteran is retired after completing 20 
years of military service.  See report of occupational 
history in the May 2006 VA examination.   Significantly, the 
Veteran's statements are without allegations that his sleep 
apnea impairs his ability to work.  Accordingly, as TDIU has 
not been reasonably raised by the evidence of record or 
expressly by the Veteran himself, the Board finds that the 
provisions of 38 C.F.R. § 4.16 are not for application in 
this case. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, for the applicable time period on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to the Veteran's sleep apnea.  
Further, the record weighs against a finding of occupational 
impairment or average industrial impairment that is in excess 
of that contemplated by the assigned rating.  In evaluating 
his occupational impairment, the Board again notes that the 
May 2006 VA examination indicated that he was active and 
independent in self-care and activities of daily living.  
Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
a higher rating for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  

Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.  




ORDER

An initial disability rating in excess of 50 percent for 
sleep apnea is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


